Case 3:19-cv-07853-BRM-TJB Document 57 Filed 12/17/20 Page 1 of 2 PageID: 1312




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


 JOHN DOE,

                          Plaintiff,
                                                      Case No. 3:19-CV-07853-BRM-TJB
                          v.
                                                                     ORDER
 PRINCETON UNIVERSITY, et al.,


                        Defendants.



           THIS MATTER is opened to this Court by Plaintiff John Doe (“Doe”) seeking a Motion

for Reconsideration (ECF No. 49) of the Court’s February 28, 2020 Order and Opinion

(ECF Nos. 31 and 32), which granted in part Michele Minter, Regan Hunt Crotty, Joyce Chen

Shueh, Walter Wright, Cole M. Crittenden, Kathleen Deignan, W. Rochelle Calhoun, Jill S. Dolan,

Sarah-Jane Leslie and the Trustees of Princeton University (the “University”) (collectively,

“Defendants”) Motion to Dismiss (ECF No. 18). Defendants filed an opposition. (ECF No. 52.)

Having reviewed the submissions filed in connection with the Motion and having declined to hold

oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth in the

accompanying Opinion and for good cause shown,

           IT IS on this 17th day of December 2020,

           ORDERED that Doe’s Motion for Reconsideration (ECF No. 49) is GRANTED and it is

finally;
Case 3:19-cv-07853-BRM-TJB Document 57 Filed 12/17/20 Page 2 of 2 PageID: 1313




       ORDERED that the Court VACATES its prior dismissal of Doe’s Title IX claims,

specifically Count I and Count II.



                                             /s/ Brian R. Martinotti__________
                                             HON. BRIAN R. MARTINOTTI
                                             UNITED STATES DISTRICT JUDGE
